Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Invention1: Group I, claims 60-76, 67-74, 12, 117 and 118 drawn to: a method of forming a hollow spar for an aerofoil, a hollow spar for an aerofoil.
Invention 2: Group II, claim 75, drawn to an aerofoil.
Invention 3: Group III, claims 76-87, 88-90, 113, and 114 drawn to a chordwise extending section for an aerofoil and a method of constructing an aerofoil including a spar and one or more rib sections comprising a planar web and a reinforcement strip.
Invention 4: Group IV, claims 91-97, 98-101 and 115, drawn to a joint between a fuselage boom and a spar of an aerofoil, and a method of joining a fuselage boom to a spar of an aerofoil.
Invention 5: Group V, claims 102-106, 107-11, and 116, drawn to a spar-to-spar joint in an aerofoil including a first spar and a second spar, and a method of joining a first spar to a second spar in an aerofoil.



Invention 1 solves the problem of simplifying the structure and manufacture of a hollow spar.
Invention 2 solves the problem of providing an aerofoil.
Invention 3 solves the problem of providing a durable rib section.
Invention 4 solves the problem of assembling an aerofoil.
Invention 5 solves the problem of connecting spars of a aerofoil. 
Consequently the application does not meet the requirement for unity of invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644